Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues herein are similar in all material respects to those involved in United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that the quantities reported by the inspector as not found were not in fact received by the importer. In accordance with stipulation and following the deci*208sion cited it was held that the merchandise, insofar as it involves the quantities reported by the inspector as not found, is subject to an allowance in duties. The protest was sustained to this extent.